Appeal by the People from an order of the Supreme Court, Kings County, entered December 16, 1975, which granted defendant’s oral motion to dismiss the indictment for failure to accord the defendant a speedy trial. Order reversed, on the law, and motion denied, without prejudice to its renewal upon compliance with the provisions of CPL 210.45 (subd 1), and indictment reinstated. A motion to dismiss an indictment must be made in writing and upon reasonable notice to the People (CPL 210.45, subd 1; People v Trottie, 47 AD2d 751; People v Ryan, 42 AD2d 869). The granting of such motion, orally made, in the absence of a waiver of the statutory requirements by the prosecutor, constitutes reversible error (People v Trottie, supra; People v Ryan, supra; People v Cowan, 21 AD2d 687). Moreover, applying the standards set forth by the Court of Appeals in People v Taranovich (37 NY2d 442, 444—445), we are of the opinion that the record on appeal does not justify dismissal of the indictment. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.